Opinion by
Keefe, J.
It appeared from the evidence that the regulations attending free entry were fully complied with and it was conceded that the automobile is an American manufacture returned to the United States without having been advanced in value or improved in condition. It was not established at the hearing that the importer of the automobile was the exporter thereof. The claim for free entry under paragraph 1615 was therefore overruled. Abstract 32720 and United States v. Gerardo Olivo (20 C. C. P. A. 12, T. D. 45645) cited.